TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00540-CV



                                 T. Christopher Robson, Appellant

                                                 v.

                      Garrett Gilbreath and David Gilbreath, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-04-002474, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This appeal challenges the same order as that challenged in a prior appeal numbered

03-06-00364-CV. After the prior appeal was initially dismissed as interlocutory on August 9, 2007,

T. Christopher Robson obtained a final judgment in the trial court on August 24, 2007, and that same

day filed a motion to reinstate the prior appeal. In an abundance of caution, on September 24, 2007,

Robson filed the notice of appeal that generated this appellate cause, challenging the same order

that is the subject of the prior appeal. After the order at issue in both appeals became final and

appealable, we reinstated the prior appeal and, accordingly, did not require a record or briefing to

be filed in this cause number.

               On this day, we have released an opinion and judgment in the prior appellate cause.

See Robson v. Gilbreath, No. 03-06-00364-CV (Aug. 1, 2008) (opinion by Waldrop, J.; dissenting
opinion by Patterson, J.). As our opinion and judgment in that case dispense with all issues in this

appeal, this appeal is dismissed as moot.




                                              __________________________________________

                                              G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed as Moot

Filed: August 1, 2008




                                                 2